Citation Nr: 0017034	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97-34 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to January 
1994.  The veteran died in September 1996.  The veteran's 
widow, the appellant in the instant appeal, filed a claim 
seeking, inter alia, service connection for the cause of the 
veteran's death.

This appeal arises from an April 1997 rating decision of the 
Denver, Colorado, Regional Office (RO) that denied service 
connection for the cause of the veteran's death.  The RO has 
also adjudicated the issues of accrued benefits and improved 
death pension.  However, since the appellant has not 
perfected her appeal regarding these issues, the only issue 
presently on appeal is the claim for service connection for 
the cause of the veteran's death.


REMAND

It is the opinion of the Board of Veterans' Appeals that 
additional evidentiary development is needed prior to further 
disposition of the appellant's claim.  

The veteran died in September 1996.  According to the death 
certificate, the immediate cause of death was acute coronary 
thrombosis (left anterior descending) due to or as a 
consequence of coronary atherosclerosis.  The appellant is 
arguing that the veteran manifested a left leg blood clot in 
late 1993 that was indicative of circulatory problems that 
were responsible for the veteran's death in 1996.  

The RO has obtained part, but apparently not all, of the 
veteran's service medical records.  The records that have 
been obtained relate to a blood clot of the upper left leg 
and thigh that the veteran developed in late 1993.  The 
veteran's widow, the appellant, has also submitted copies of 
individual sick slips and several other service medical 
records pertaining to a left leg blood clot treated in late 
1993.  

The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
have considered the particularly vital role that service 
medical records can play in determining the question of in-
service incurrence of a disability and the better ability of 
VA to obtain such documents since they are essentially deemed 
to be in VA custody.  Hayre v. West, 188 F.3d 1327, 1331-34 
(Fed. Cir. 1999); see VA Veterans Benefits Administration 
Letter 20-99-60 at 1 (Aug. 30, 1999) ("Service medical 
records and VA medical center records are to be requested in 
all cases.  These are records considered to be in VA 
custody."); see also Tetro v. West, 13 Vet. App. 404, 411-12 
(2000) (holding that failure by VA to obtain pertinent Social 
Security Administration records rendered Board decision 
nonfinal).

In this particular case, it is not entirely clear whether all 
steps necessary to obtain the veteran's service medical 
records have been pursued.  In a November 1998 request for 
information, while seeking "all clinical records," the RO 
specifically requested clinical records regarding a blood 
clot of the left leg from a particular Army unit.  The 
service department responded that the veteran's clinical 
records had not yet been "retired" to the National 
Personnel Records Center (NPRC).  However, an employee with 
the NPRC recommended attempting to obtain records from the 
hospital where the veteran had been treated for the 
condition.

The RO's search request must be broader.  First, it is not 
clear whether the RO sought to communicate with the hospital 
where the veteran was treated for a blood clot of the left 
leg.  Second, and more significantly, the appellant (the 
veteran's widow) is not claiming service connection for the 
cause of the veteran's death superficially on the basis of a 
blood clot of the left leg.  Rather, her claim is essentially 
that the blood clot of the left leg was a manifestation of a 
circulatory or cardiological problem that was eventually 
responsible for the veteran's death.  In connection with that 
argument, she is arguing that the veteran's death was a 
result of a condition that developed over many years.  
Therefore, the veteran's entire service medical records are 
pertinent to this claim.  On remand, the RO should pursue all 
avenues for obtaining all of the veteran's service medical 
records, including records from any hospital facilities where 
he may have been treated during service.  In addition, since 
the NPRC indicated in November 1998 that the veteran's 
service medical records had not yet been retired to that 
location, the RO should reattempt to obtain those records 
from the NPRC.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

The RO must reattempt to obtain the 
veteran's service medical records from 
all potential sources, including the 
NPRC again and, as previously 
recommended by the NPRC, from the 
service hospital where the veteran may 
have been treated for a blood clot of 
the left leg.  The RO must seek to 
obtain all of the veteran's service 
medical records, not solely those 
relating to the blood clot of the left 
leg that was treated in late 1993.

Upon remand, the appellant will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to the veteran's disability and condition or 
private medical opinions discussing the veteran's specific 
condition and death.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if service connection for the cause of the 
veteran's death may be granted.  The Board cautions that, 
following the above described development, the RO must also 
consider whether the appellant's claim is well grounded.  If 
the decision remains adverse to the appellant, she and her 
representative should be furnished with a supplemental 
statement of the case.  The case should thereafter be 
returned to the Board for further review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




